Citation Nr: 0731326	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  05-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from March 1954 to July 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 decision by the RO 
which denied service connection for a right knee disability.  
A videoconference hearing before the undersigned member of 
the Board was held in May 2007.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.  

2.  The veteran is not shown to have a right knee disability 
at present which is related to service.  


CONCLUSION OF LAW

The veteran does not have a right knee disability due to 
disease or injury which was incurred in or aggravated by 
service, nor may arthritis be presumed to have been incurred 
or aggravated therein.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002 & West 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The Court has held that upon receipt of an application for 
service connection VA is required by law to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2007); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2003, fully satisfied the duty to notify 
provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
required to substantiate his claim, and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim, including any evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all VA and available private medical records identified by 
him have been obtained and associated with the claims file.  
The veteran also testified at a videoconference hearing 
before the undersigned member of the Board in May 2007.  
Based on the discussion above, the Board finds that there is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  


Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for a 
right knee disability, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available. 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159. There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, 
is available and not part of the claims file. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board concludes an 
examination is not needed in this case because there is no 
persuasive evidence of in-service disease or injury and no 
indication that the current condition is related to service.



Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
arthritis manifests to a degree of 10 percent or more within 
one year from date of termination of such service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to 'intercurrent cause' as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

The veteran contends that he severely injured his right knee 
and ankle on an obstacle course sometime in the late summer 
or early fall of 1955.  When he went on sick call the 
following day, he was told he probably sprained his right 
ankle and either sprained or possibly tore cartilage and 
ligaments in the right knee.  He testified that they gave him 
pain medication, wrapped the knee in an ace bandage, put him 
on light duty, and sent him home.  He testified that he 
sought physical therapy advice from a sergeant at the base 
gym who had some knowledge of rehabilitating athletic 
injuries, and began an exercise program lifting weights and 
running stairs.  He said that it took some time but that 
eventually his knee felt better.  He testified that he has 
had pain in the knee ever since the injury when he's on his 
feet for more than four or five hours, such as when playing 
golf.  (T p.6).  

The veteran's service medical records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any right 
knee problems.  On a Report of Medical History for separation 
from service in June 1958, the veteran specifically denied 
any history of swollen or painful joints, lameness, bone, 
joint, or other deformity, or any knee problems.  He also 
specifically denied any history of illness or injury other 
than those noted on the report, and indicated that he had 
been treated at Lackland AFB hospital for only minor 
illnesses.  The service medical records showed that the 
veteran was seen at the base hospital for a possible rib 
fracture in October 1955, at or around the time that he was 
reportedly rehabilitating his right knee injury.  However, 
there was no mention of any problems related to his right 
knee.  Parenthetically, x-ray studies of the veteran's left 
side rib cage were normal.  The veteran's separation 
examination in June 1958 showed his lower extremities and 
musculoskeletal system were normal.  

The first evidence of any right knee problem was noted on a 
private orthopedic report, dated in December 1987.  At that 
time, the veteran reported a history of right knee pain since 
"his days of playing college football."  Interestingly, the 
veteran made no mention of any history of an injury to the 
right knee in service.  X-ray studies at that time revealed 
fairly advanced degenerative joint disease with a lot of 
flattening medially and spurring.  

Similarly, when first seen by a private rheumatologist in May 
1999, the veteran reported the same history of right knee 
injury playing football "in his youth."  In fact, the 
examiner noted that the veteran reported that he injured his 
right knee, ankle, and shoulder playing football in 1958.  
The same history of a football injury was repeated on a 
progress note in March 2000.  Again, the veteran made no 
mention of any right knee injury in service.  

At the videoconference hearing in May 2007, the veteran 
testified that he went to junior college prior to service 
(1952 and 1953) on a basketball scholarship, but that he 
never played any "organized" football.  (T p.7).  He also 
provided a statement from a high school friend and teammate 
to the effect that they never played football, and that the 
veteran had no knee problems prior to entering service.  It 
appears that the veteran's testimony was in response to a 
reference in the statement of the case that suggested he may 
have had a pre-existing knee disability at the time he 
entered service.  However, it is clear from the evidence of 
record that the veteran did not have a right knee disability 
when he entered service, nor was his claim denied on the 
basis of a pre-existing disability.  Rather, his claim was 
denied because there was no objective evidence of a right 
knee injury in service or any competent evidence of a right 
knee disability until many years after service, and the 
veteran has provided no persuasive evidence to the contrary.  

Surely, if the veteran had suffered a knee injury in service 
to the extent and severity that he now claims, it seems 
reasonable to expect that he would have at least mentioned a 
history of a knee injury or reported some residual knee pain 
at the time of his separation examination in June 1958.  
Particularly in light of the fact that he now claims to have 
had chronic knee pain ever since the claimed injury in 
service.  The service medical records showed that the veteran 
was seen on sick call for such minor maladies as facial acne 
in January 1955, mild flu symptoms in September 1957 and, as 
mentioned above, a rib injury in October 1955.  Yet, there is 
not a single reference to any right knee injury or residual 
problems in any of the service medical records.  His 
explanation, and that of his wife in her statement received 
in June 2007, that he did not seek any additional medical 
treatment or physical therapy from military doctors because 
he was concerned that he would be medically discharged from 
service and lose his GI educational benefits, is without 
merit.  Moreover, there would be no reason not to report the 
knee injury at the time of separation.  

The objective evidence of record shows that the veteran was 
first treated for right knee problems in 1987, and again in 
1999.  On both occasions, the veteran reported that he 
injured his knee playing football in college in 1958.  More 
importantly, the veteran never mentioned any history of a 
knee injury in service.  Interestingly, the evidence of 
record also shows that the veteran went back to college in 
1958.  The veteran has never offered any explanation for the 
self-described history of a knee injury in 1958, other than 
to assert that he never played "organized" football.  
Whether he ever played for a college football team is 
irrelevant.  However, his failure to offer any rational 
explanation for the self-described history of injuries 
playing football in college in 1958 does raise serious 
questions as to the veteran's ability to provide accurate and 
reliable information and impacts negatively on his 
credibility.  


Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Inasmuch as there is no evidence of a right knee injury in 
service or any evidence of arthritis until some 29 years 
after discharge from service, and no competent evidence of a 
medical nexus between the veteran's current right knee 
disability and military service, the Board finds that there 
is no basis for a favorable disposition of the veteran's 
appeal.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issue on appeal.  Therefore, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Service connection for a right knee disability is denied.  


		
	Michelle Kane
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


